Citation Nr: 1809718	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-15 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to VA death benefits for the child of a deceased veteran of a period of war.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel



INTRODUCTION

The Veteran served on ACDUTRA from April 1962 to June 1962 and on active duty from May 1963 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 denial letter from administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

In May 2017, the Appellant failed to appear at the scheduled video conference hearing in Montgomery, Alabama.  The Appellant has not requested that the hearing be rescheduled or provided good cause for missing the hearing.  The Board therefore considers the Appellant's request for a hearing to be withdrawn.


FINDING OF FACT

The Veteran does not have qualifying active service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C. §§ 1501, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159. 

As to VA's duty to notify the Appellant of the information and evidence necessary to substantiate the claim, there is no dispute as to the facts and the issue of nonservice-connected death pension involves only statutory interpretation in light of those facts.  Under the undisputed facts in this case, the Appellant is not entitled to VA pension benefits as a matter of law.  Where, as a matter of law, entitlement to the benefit claimed cannot be established, VA is not required to advise the Appellant of the information and evidence necessary to substantiate his claim.  38 C.F.R. § 3.159(b)(3)(ii).  Consequently, there is no notice duty on the part of VA under 38 U.S.C. § 5103(a) or 38 C.F.R. § 3.159 with respect to the nonservice-connected pension claim.   

The same is true with respect to any duty to assist.  Where there is no reasonable possibility that any assistance VA would provide would substantiate the claim, VA need not undertake assistance under 38 U.S.C. § 5103A or 38 C.F.R. § 3.159.  See 38 C.F.R. § 3.159(d).

In this case, the Appellant's appeal is denied for failure to establish the threshold legal requirement for eligibility, not due to any factual determination.  Accordingly, there is no possibility that any additional notice or development would aid the Appellant in substantiating this appeal, and the VA's duties to notify and assist are inapplicable.



II.  Legal Criteria and Analysis

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his own misconduct.  38 U.S.C. §§ 1502, 1521.  If the veteran is deceased and does not have a surviving spouse, the benefit transfers to the child of the deceased veteran of a period of war.  38 U.S.C. § 1542.  The definition of a child includes an unmarried person who "became permanently incapable of self-support" before the age of eighteen.  38 U.S.C. § 101(4)(ii). 

In pertinent part, eligibility for a pension may be established by a veteran having active service of: (1) 90 days or more during a period of war; or (2) a period of 90 consecutive days or more when such period began or ended during a period of war; or (3) an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).

For this case, the pertinent period of war is February 28, 1961, to May 7, 1975, the Vietnam Era.  38 U.S.C. § 101; 38 C.F.R. § 3.2.  The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is the established period of war in the case of a veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964, and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  38 C.F.R. § 3.2(f).

The Veteran's DD-214s (Certificates of Release or Discharge from Active Duty), show that he served on ACDUTRA from April 1962 to June 1962 and on active duty from May 1963 to August 1963.  The Appellant has not alleged that the Veteran had active service at any other time.  Although he also had a period of Reserve obligation, the Veteran's military service that ended with his discharge from active duty on August 22, 1963, overlapping with the start of the Vietnam era in February 1961.  However, as noted above, the period before August 5, 1964, is only for veterans who actually served in the Republic of Vietnam.  A review of the record, including military personnel records and the location of medical and dental treatment during service, shows that there is no record that the Veteran had any service in the Republic of Vietnam.  In the September 2015 statement from the Appellant's representative, the Appellant concedes that the Veteran has "no wartime service."

The Board has carefully reviewed the Appellant's contentions, but unfortunately the evidence simply does not show that the Veteran had qualifying military service during a period of war, and his claim for nonservice-connected death pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Although sympathetic to the Appellant's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by the law, and has no authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


